Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00194-CV

                        JOE Y. ROGERS, III, Appellant
                                        V.

  SANDRA ROGERS MILLER, AS INDEPENDENT ADMINISTRATOR
  WITH WILL ANNEXED OF THE ESTATE OF JOE Y. ROGERS, JR.,
                        Appellee

                 On Appeal from the County Court at Law #4
                          Williamson County, Texas
                    Trial Court Cause No. 17-0461-CP4A

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed January 17, 2020 denying
appellant’s motion to recuse the trial judge. An order denying a motion to recuse
may be reviewed on appeal from the final judgment. Tex. R. Civ. P. 18a(j)(1)(B). It
appears a final judgment has not been signed in the underlying case.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). There are no statutory
provisions authorizing an interlocutory appeal from an order denying a motion to
recuse a judge.

      On March 27, 2020, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed, by
April 13, 2020, a response demonstrating grounds for continuing the appeal. See
Tex. R. App. P. 42.3(a). No response was filed.

      The appeal is dismissed for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                         2